t c memo united_states tax_court peggy a farley petitioner v commissioner of internal revenue respondent docket no 6897-03l filed date peggy a farley pro_se brian d derdowski for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule as explained in more detail below we shall grant such motion section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure background the petition in this case was timely filed in response to a notice_of_determination concerning collection action s under sec_6320 and or with respect to the taxable years through at the time the petition was filed herein petitioner resided in newton new jersey while the tax returns are not part of the record in this case our recitation of the background of the case is based in part upon irs transcripts of account the facts do not appear to be in dispute petitioner’s and federal_income_tax returns were filed date the returns each reflected a balance due after withholding the taxes shown on the returns plus interest and estimated_tax penalty were assessed the balances due for and were ultimately paid in full by date after periodic_payments and overpayment offsets from years after petitioner’s through returns were filed as follows year date of filing of return date date date date date while there were withheld taxes and payment credits a balance is due and owing with respect to each of the taxable years through the tax_return was filed on date while petitioner’s account was credited with some withholding_tax a balance was reflected as due on the return an additional tax was assessed on date based on an agreement by petitioner a balance remains due on date petitioner filed amended returns for the taxable years and petitioner claimed a casualty_loss for which she sought to carry forward to the taxable years through on date respondent notified petitioner of a proposed disallowance of the claimed casualty_loss on date respondent issued a letter to petitioner advising of the right to an appeals_office hearing with respect to the disallowance petitioner requested a hearing before the appeals_office by letter dated date respondent’s appeals_office advised petitioner that the claim was disallowed on the merits and further indicated as follows if you wish to bring suit or proceedings for the recovery_of any_tax penalties or other moneys for which this disallowance notice is issued you may do so by filing such a suit with the united_states district_court having jurisdiction or with the united_states court of federal claims the law permits you to do this within years from the mailing date of this letter however if you signed a waiver of the notice of claim disallowance form the period for bringing suit began to run on the date you filed the waiver in an attachment to the letter respondent explained the basis for the disallowance petitioner did not file suit with the united_states district_court or the united_states court of federal claims on date respondent sent to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing the amounts listed as owing were set forth on the second page of the letter as follows tye amount dec total unpaid amount additional from prior notices penalty interest you owe dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner requested a hearing by letter dated date on date an irs revenue_officer had a telephone conference with petitioner’s representative concerning the date letter from the irs on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to the taxable years through as indicated a timely petition was filed in response thereto the petition in this case timely filed on date in response to the notice_of_determination raises only issues of the underlying tax_liability as claimed by petitioner in the amended returns for through petitioner asserts that she is entitled to a casualty_loss for respondent’s motion for summary_judgment was set for hearing and the parties appeared and presented argument also petitioner filed an objection to the motion discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in during the period of the collection proceeding petitioner also sent to respondent a letter dated date and form_843 claim_for_refund and request for abatement dated date requesting abatement of interest and penalties for the taxable years through by letter dated date respondent issued a letter of final_determination to petitioner disallowing the interest abatement claim under sec_6404 the letter advised petitioner of a right to file a petition with the tax_court the petition filed in this case does not make any reference to the request for interest abatement or the claim disallowance nor was a copy of such correspondence attached to the petition the envelope in which the petition was contained reflects that it was received by federal express priority overnight on date the timely mailing timely filing provisions apply see sec_7502 f irs notice_2001_62 2001_2_cb_307 controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment see 85_tc_812 79_tc_340 we are satisfied from our review of the record that there is no genuine issue as to any material fact sec_6330 generally provides that the commissioner cannot proceed with collection of tax by levying upon the property of any person until the person has been given notice and the opportunity for an administrative review of the matter see 114_tc_176 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate sec_6330 prescribes the matters that a person may raise at an appeals_office hearing sec_6330 provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection see 122_tc_1 114_tc_604 goza v commissioner supra in addition sec_6330 establishes the circumstances under which a person may challenge the existence or amount of his or her underlying tax_liability sec_6330 provides issues at hearing -- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability in montgomery v commissioner supra we were called upon to decide the meaning of the term underlying tax_liability in that case we held that the amount the taxpayers reported due on their tax_return along with statutory interest and penalties constituted the underlying tax_liability as the taxpayers in montgomery did not receive a notice_of_deficiency we had to further decide whether they did not otherwise have an opportunity to dispute such tax_liability the taxpayers argued before the irs that they had overstated their tax_liability for the taxable_year on their original return and intended to submit an amended_return although the parties agreed that the taxpayers would be permitted to submit an amended_return the irs appeals_office issued the taxpayers a notice_of_determination concerning collection action before the taxpayers submitted an amended_return the taxpayers subsequently submitted an amended_return but the record did not reflect whether the irs considered it we concluded in montgomery that as of the time of the issuance of our opinion the taxpayers had not had an opportunity to dispute the underlying tax_liability we opined that since the taxpayers did not have an earlier opportunity to dispute the underlying tax_liability they came within the provisions of sec_6330 and could dispute the assessed amounts reflected on the tax_return in the context of the collection proceeding in the present case petitioner filed amended returns for through claiming a refund of taxes for those years petitioner was notified by the irs of a proposed disallowance and was given an opportunity for a hearing in the irs appeals_office on date the irs appeals_office issued a notice of disallowance which explained that if petitioner disagreed with the claim disallowance that she had the right to file a suit_for_refund in either the united_states district_court or the united_states court of federal claims the record does not reflect that any suit was filed seeking a refund petitioner asserts in her objection that pursuant to receipt of respondent’s appeals action petitioner hired an attorney to conduct further action especially court actions petitioner was not kept informed of the attorney’s actions by the attorney and assumed that appropriate action was being taken petitioner maintains that there should have been an appeal before the united_states district_court relating to her case petitioner believes that the court’s decision related to the appeal would have been favorable to petitioner this case is clearly distinguishable from montgomery after submitting the amended returns petitioner was given an opportunity to have the claim_for_refund considered by the irs appeals_office further upon receipt of the notice of claim disallowance dated date petitioner was provided an opportunity to dispute the underlying tax_liability by filing a suit for a refund in the united_states district_court or the united_states court of federal claims petitioner did not file a suit_for_refund based on the foregoing we are satisfied that petitioner had an opportunity to dispute the underlying tax_liability within the meaning of sec_6330 and accordingly we agree with respondent that petitioner is not entitled to challenge the underlying liability in this proceeding 114_tc_176 furthermore petitioner has not raised an issue of a spousal defense made a challenge to the appropriateness of respondent’s intended collection action or offered alternative means of collection these issues are now deemed conceded rule b under these circumstances we conclude that respondent is entitled to judgment as a matter of law sustaining the notice_of_determination an appropriate order and decision will be entered that respondent may proceed with collection action as determined in the notice_of_determination concerning collection action s under sec_6320 and or for the taxable years through dated date an appropriate order and decision will be entered
